Rule 208     Procedure.

***
      (g)    Costs. --

             (1) The Supreme Court in its discretion may direct that the necessary
      expenses incurred in the investigation and prosecution of a proceeding which
      results in the imposition of discipline shall be paid by the respondent-attorney. All
      expenses taxed under this paragraph pursuant to orders of suspension that
      are not stayed in their entirety or disbarment shall be paid by the
      respondent–attorney within 30 days after notice transmitted to the
      respondent-attorney of taxed expenses. In all other cases, expenses taxed
      under this paragraph shall be paid by the respondent-attorney within 30 days of
      entry of the order taxing the expenses against the respondent-attorney.

             (2) In the event a proceeding is concluded by informal admonition,
      private reprimand or public reprimand, the Board in its discretion may direct that
      the necessary expenses incurred in the investigation and prosecution of the
      proceeding shall be paid by the respondent-attorney. All expenses taxed by the
      Board under this paragraph shall be paid by the respondent-attorney [on or
      before the date fixed for the appearance of the respondent-attorney before
      Disciplinary Counsel for informal admonition or the Board for private or
      public reprimand] within 30 days of entry of the order taxing the expenses
      against the respondent-attorney. The expenses which shall be taxable under
      this paragraph shall be prescribed by Board rules.

           (3) Failure to pay taxed expenses within 30 days after the date of
      the entry of the order taxing such expenses in cases other than a
      suspension that is not stayed in its entirety or disbarment will be deemed a
      request to be administratively suspended pursuant to Rule 219(l).

             [(3)] (4) The expenses under paragraph (1) or (2) may include an
      administrative fee except that an administrative fee shall not be included where
      the discipline imposed is an informal admonition. The administrative fee shall be
      $250.
***

Rule 215     Discipline on Consent.

***
      (i)   Costs. — [The panel of the Board in its discretion may direct that the
necessary expenses incurred in the investigation and prosecution of the matter
shall be paid by the attorney as a condition to the grant of the Petition.] All
expenses taxed under this subdivision shall be paid by the attorney [before the
imposition of discipline under subdivision (f) or (g] in accordance with Rule
208(g).
Rule 219     Annual Registration of Attorneys.

***

       (l)    The Board shall transmit by certified mail to every attorney who fails to pay
any taxed expenses [taxed pursuant to] under Enforcement Rule 208(g)(3) (relating
to costs), addressed to the last known address of the attorney, a notice stating:
              (1)   That unless the attorney shall pay all such expenses within 30 days
      after the date of the notice, such failure to pay will be deemed a request to be
      administratively suspended, and at the end of such period the name of the
      attorney will be certified to the Supreme Court, which will enter an order
      administratively suspending the attorney.
             (2)    That upon entry of the order of administrative suspension, the
      attorney shall comply with Enforcement Rule 217 (relating to formerly admitted
      attorneys), a copy of which shall be enclosed with the notice.
***




                                            2